Citation Nr: 1024815	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-20 585	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.  

2.  Entitlement to service connection for bilateral shin splints.  

3.  Entitlement to an initial rating in excess of 10 percent for 
service-connected chondromalacia of the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent for 
service-connected chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1994.  

This matter is before the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
Jurisdiction over the appeal currently resides with the RO in 
Montgomery, Alabama.  

In April 2010, the Veteran testified before the undersigned at a 
Board hearing at the RO.  A transcript is of record and has been 
reviewed.  At the hearing, it was agreed that the record would be 
held open for 60 days for the submission of private medical 
evidence.  The Veteran signed and submitted a waiver of RO 
consideration of the future evidence.  The Board notes that the 
60 day period has passed and no new evidence has been submitted.  

The issue of entitlement to service connection for sleep apnea 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The claims for initial ratings in excess of 10 percent for 
chondromalacia of the knees is addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against finding that a bilateral ankle disorder was present in 
service, arthritis of either ankle manifested itself to a 
compensable degree in the first post-service year or that a 
bilateral ankle disorder is related to service.  

2.  The preponderance of the competent and credible evidence is 
against finding that bilateral shin splints were present in 
service or that bilateral shin splints are related to service.  


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder was not incurred or aggravated 
during military service, and arthritis of the ankles may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009). 

2.  Bilateral shin splints were not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in July 2005.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claims, including which 
portion of the information and evidence necessary to substantiate 
the claims was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  

In correspondence dated in December 2006 and January 2007, the RO 
informed the Veteran that when service connection is granted, a 
disability rating and effective date of the award is assigned.  
The RO explained how the disability rating and effective date are 
determined.  Although the AOJ did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim in a statement of the case in April 
2007.  The Board finds that the issuance of such notice followed 
by a readjudication of the claims remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds that 
in issuing these letters, the RO has satisfied the requirements 
of Dingess/Hartman.  

Moreover, the Board finds that even if the above letters failed 
to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, that this notice problem does not constitute prejudicial 
error in this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims after reading the above letters as well 
as the August 2006 rating decision and the April 2007 statement 
of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records and provided VA examinations 
in September 2005 and March 2007.  

In that regard, while the record on appeal does not include any 
post-service treatment records related to the Veteran's 
complaints, diagnoses, or treatment for the claimed disorders, 
the Veteran did not identify any such records and at his personal 
hearing testified that he did not receive any post-service 
treatment.  Therefore, adjudication of his appeal may go forward 
without a search for post-service treatment records.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' 
is not a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be facially 
relevant and material to the claim").  

As to the VA examinations, the Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate, as they are predicated on a full reading of the private 
and VA medical records in the Veteran's claims file.  While the 
VA physician who conducted both examinations did not provide a 
nexus opinion in September 2005, this problem was remedied when 
he provided a nexus opinion in March 2007 which opinion was 
provided after a consideration of all of the pertinent evidence 
of record and the statements of the Veteran.  He explained the 
rationale underlying the opinion.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part of 
the claims file.  Hence, VA has fulfilled its duty to assist the 
Veteran in the prosecution of his claims, and adjudication of 
this appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Analysis

The Veteran seeks service connection for a bilateral ankle 
disorder and bilateral shin splints.  He asserts that he twisted 
his ankles in 1983 while running in formation on loose gravel.  
He believes that this injury caused residual ankle problems and 
shin splints.  It is also requested that the Veteran be afforded 
the benefit of the doubt.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board 
notes that service treatment records show that, in August 1983, 
the Veteran sought treatment for left anterior leg pain.  The 
military examiner diagnosed left shin splints, possibly due to 
overuse and poor stretching.  He was placed on a profile for 
chronic shin splints and flat feet.  Also in August 1983, the 
Veteran was diagnosed with tendonitis of the left ankle and was 
placed on a one-week profile.  Moreover, the Board finds that the 
Veteran is both competent and credible to report on the fact that 
he felt pain in his ankles and shins after marching and running 
in service.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board will 
concede that he suffered from left ankle and shin pain in 
service.  

However, August 1983 left tibia and fibula service x-rays were 
normal and service medical records, including a June 1991 
examination report, are otherwise negative for complaints, 
diagnoses, or treatment of a chronic bilateral ankle or shin 
disorder.  In fact, the June 1991 examiner noted the 1983 
diagnosis of tendonitis of the left ankle and chronic shin 
splints and opined that they were well healed and/or he was fully 
recovered.  Moreover, the Board finds more credible the June 1991 
examiners opinions that these difficulties had resolved than the 
Veteran's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical statements, 
the Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).  Therefore, entitlement to 
service connection for a bilateral ankle disorder and bilateral 
shin splints based on in-service incurrence must be denied, 
despite the fact that the Veteran complained of left ankle and 
shin pain once while on active duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having arthritis in either ankle within one year of 
service separation.  Accordingly, entitlement to service 
connection for a bilateral ankle disorder based on a presumptive 
basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1994 and first diagnosed 
post-service with bilateral ankle sprains and bilateral shin 
splints at the September 2005 and March 2007 VA examinations to 
be compelling evidence against a finding of continuity.  Put 
another way, the over ten year gap between the Veteran's 
separation in 1994 and the first evidence of ankle or shin 
disorders in 2005 and 2007 weighs heavily against the claims.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

In this regard, the Board acknowledges that the Veteran and his 
representative are competent to give evidence about what they see 
and the claimant is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report that 
he had problems with ankle and shin pain since service.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, upon review of the 
claims folder, the Board finds that the Veteran's assertions that 
he has had ankle and shin pain since service are not credible.  
In this regard, his claim of having problems with bilateral ankle 
pain and bilateral shin splints since active duty is contrary to 
what is found in the in-service and post-service medical records, 
including his in-service examination in June 1991.  Therefore, 
entitlement to service connection for a bilateral ankle disorder 
and shin splints based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's ankle 
and shin disorders and an established injury, disease, or event 
of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein).  In fact, the March 2007 VA 
examiner, after a review of the record on appeal and an 
examination of the Veteran, opined that his bilateral ankle 
disorder and his bilateral shin splints were less likely than not 
related to military service.  The examiner's rationale was that 
the vague and non specific nature of onset of complaints 
described as "shin splints" as well as the lack of any specific 
in-service episode involving either ankle is not sufficient to 
establish service connection for the issues.  The examiner also 
stated that the disorders are, at least in part, due to excess 
weight and deconditioning.  This opinion is not contradicted by 
any other medical opinion of record.  See Colvin v. Derwinski 1 
Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted to 
base decisions on its own unsubstantiated medical conclusions).  
Moreover, while the examiner did not comment of the service 
treatment records being positive for a left anterior leg injury 
in 1983, a diagnosis of tendonitis of the left ankle in 1983, a 
diagnosis shin splints also in 1983, nonetheless the Board notes 
that the record on appeal still does not contain a competent and 
credible medical opinion linking either of the current disorders 
to the claimant's military service.  Rabideau, supra.

As to the Veteran and his representative's claims that the 
bilateral ankle disorder and shin splints were caused by a 
running injury while on active duty, the Board finds that these 
disabilities may not be diagnosed by their unique and readily 
identifiable features and therefore the presence of the disorders 
are a determination "medical in nature" and not capable of lay 
observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, 
since laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that the 
ankle and shin disorders were caused by service not credible.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Moreover, the Board places greater probative value 
on the VA medical opinion cited above which was provided after a 
review of the record on appeal and an examination of the 
claimant.  Evans v. West, 12 Vet. App. 22, 30 (1998); Black, 
supra.

Based on the discussion above, the Board also finds that service 
connection for a bilateral ankle disorder and bilateral shin 
splints is not warranted based on the initial documentation of 
the disabilities after service because the weight of the 
competent and credible evidence is against finding a causal 
association or link between the post-service disabilities and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for a 
bilateral ankle disorder and shin splints on a direct and 
presumptive basis despite the fact that the Veteran complained of 
left ankle pain and shin splints while in service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims the 
doctrine is not for application.  See also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral ankle disorder is denied.  

Service connection for bilateral shin splints is denied.  


REMAND

In an August 2006 rating decision, the RO granted service 
connection and noncompensable ratings for chondromalacia of the 
left and right knees.  In his November 2006 notice of 
disagreement, the Veteran contested the noncompensable ratings 
assigned.  While the RO increased the initial ratings to ten 
percent in a December 2008 Decision Review Officer (DRO) 
determination, it did not thereafter issue a statement of the 
case (SOC).  Therefore, these issues must be remanded for such 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) 
(holding that, where a notice of disagreement is filed with a 
claim and no SOC has been issued, the Board should remand, not 
refer, that issue to the RO to issue an SOC). 

Accordingly, these issues are REMANDED to the RO/AMC for the 
following action:

The Veteran should be provided with a SOC 
with regard to the issues of entitlement to 
initial ratings in excess of 10 percent for 
chondromalacia of the left and right knees.  
The Veteran should be given notice of his 
appellate rights.  If the appeal is 
subsequently perfected by timely submission 
of a substantive appeal, then these matters 
should be forwarded to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


